OFFICE        OF THE       AlTORNEY     Gt%ERAL   OF TEXAS
                                                 AUSTIN




Eeaoxwble Gear                  D. Pck
COuldf        &aditor
P a ltteo o vnty
IA?ilun& e*To x 8r
bar      nrr     Boll                             Opinion Boo. O-6781




            lie quote             ill part
an4 quot tioaa I

                   ‘art     year
         a nlleotion            duly
         mt           Dirtr
                 8obool
         Indepondont Scho
         County ?8a Collector    col’iecwd the taror 1sol.d by
         the rfimctive     Co-on  School Dirtrlcts  for lchool
             osas.\, The tgdo~nderrt School District    amplays



                           f;    L6',rtlll     the duty of the County   Tax




                   .2.     Xi It ir nou the dutr of tha Indepen4ent
         School Collector to collect  the dollnqwnt tuom
         that vorm &ue the ~8rlou11 Corm Bcbool Dlmtrlotr
         botorr grouping vith the Indopendatt school Dls-
         triotr, vht procedure 1~ nece~u~     to t-afar
         the Tax ItooorCs of thr County Tu Collector    to
                                                            I

      tiu     ladipeadbat        bchool       Zu   ColleotorT

                  ‘*ee’

                  Your flrrt quertloa is muvmre4 by the provirlona OS
Ar;~r,~~,             lbrlred Clril 8t8tut.r of Texar, vhloh rude ae

            ‘The tax oolleotor     rh~ll k the receiver      and
      oonoatoo     of all t&x*8 lrr~rrod Qpoa the tu llrt
      la hlr oounty, vhotbrr lrr*red         foor the State or
      la tf rohool, poor houmo or other purporer~ 8nd
      & @bail paeooad to 001100t the Dame ~CCOmllag to
      law, ‘ad pl80. the ma. vhan ooll*oted          to  the
      propor fund, and pay th sum over to the proper
      8uthorltlc8,    a# henlnaftor     provided.’
          You are tharaforo ldvfaed that it lo It111 the duty
ol the County Tu Colleotor   to oolloht dollnquont taxes that
vore du, and delinquent  the nspeotiro  oamon aahool distrlats
bforr  they vera grouped with UI independent rchool dlrtrlct.
           The statuter noWher@ make provlrlcm for a tranrfrr        oi
the DallnquoatTax Reoordr fro8 the County Tax Colleator         to an
Indmpasdant Bahool Matrlct     Taa Colbotor.     IA the absence   of
such luthoriutlon,     it 1s the opbion   of thle department that
auoh roaorda cannot bo laufull~    trfmrrforn4.

             /                                             Yours very truly,

            ,/’                                            ATT mm= UENBRIFt,
                                                                          p mu8
                                                             ?
   -;, ;jy-&               . +.,:/        _        L .-    ~ ‘,, J ;_.,      :
                             ~__.~.
                                                                               Joe  P&r
                   : ,‘.                                                       ADllrtuIt

JP/JCP